                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JOSHUA DEXTER BYERS,                                  Case No. 1:19-cv-661
     Plaintiff,
                                                      Black, J.
       vs.                                            Bowman, M.J.

OHIO DEPARTMENT OF                                    REPORT AND
REHABILITATION AND                                    RECOMMENDATION
CORRECTIONS, et al.,
     Defendants.

       Plaintiff, an inmate at the Lebanon Correctional Institution, brings this action under 42

U.S.C. § 1983 against defendants Ohio Department of Rehabilitation and Corrections (ODRC),

Corrections Officer Kyle Moody, and Warden Chaye Harris. By separate Order issued this

date, plaintiff has been granted leave to proceed in forma pauperis pursuant to 28 U.S.C. §

1915. This matter is before the Court for a sua sponte review of the complaint to determine

whether the complaint, or any portion of it, should be dismissed because it is frivolous,

malicious, fails to state a claim upon which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief. See Prison Litigation Reform Act of 1995 § 804,

28 U.S.C. § 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b).

       In enacting the original in forma pauperis statute, Congress recognized that a “litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To

prevent such abusive litigation, Congress has authorized federal courts to dismiss an in forma

pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see also 28

U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1). A complaint may be dismissed as frivolous when
the plaintiff cannot make any claim with a rational or arguable basis in fact or law. Neitzke v.

Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th

Cir. 1990). An action has no arguable legal basis when the defendant is immune from suit or

when plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke, 490

U.S. at 327. An action has no arguable factual basis when the allegations are delusional or rise

to the level of the irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at

1199. The Court need not accept as true factual allegations that are “fantastic or delusional” in

reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010)

(quoting Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S.C. §§ 1915 (e)(2)(B)(ii) and 1915A(b)(1). A

complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token,

however, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at

470-71 (“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to

state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a



                                                  2
factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       In the complaint, plaintiff alleges that on July 12, 2013 defendant Moody “acted out of

his scope of duty’s denying plaintiff outdoor rec, also by calling the plaintiff a faggot.” (Doc. 1-

1, Complaint at PageID 16). Plaintiff alleges that Moody has used “profane gay hate speech and

sexual harassment” against other inmates. According to plaintiff, Moody discriminates against

LGBTQ and transgender inmates “with profane ‘gay’ comments/ and retaliation.” (Id.).

       Plaintiff alleges that defendant Warden Harris is aware of these issues. Plaintiff further

alleges that he has filed informal complaints against Moody but nothing has been done.

       As relief, plaintiff seeks injunctive relief and monetary damages. (Id. at PageID 17).

       Plaintiff’s complaint is subject to dismissal at the screening stage. As an initial matter,

the complaint should be dismissed to the extent plaintiff has named the Ohio Department of

Rehabilitation and Correction as a defendant to this action. Title 42 U.S.C. § 1983 provides that

“[e]very person who, under the color of any statute . . . subjects, or causes to be subjected, any

citizen of the United States ... to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws, shall be liable to the party injured . . . .” 42 U.S.C. § 1983. A

correctional facility is not a “person” subject to suit under 42 U.S.C. § 1983. See Parker v.

Michigan Dept. of Corrections, 65 F. App’x. 922, 923 (6th Cir.2003) (Department of Corrections
                                                  3
not a “person” under § 1983). Therefore, plaintiff’s claims against the ODRC should be

dismissed.

        The complaint should also be dismissed to the extent that plaintiff seeks to hold

defendant Moody liable for the use of threats, slurs, or other insults. Plaintiff fails to state a

viable claim under § 1983, which requires a showing of a deprivation of “a right secured by the

United States Constitution or a federal statute.” See Spadafore v. Gardner, 330 F.3d 849, 852

(6th Cir. 2003). It is well-settled that “[v]erbal harassment or idle threats by a state actor do not

create a constitutional violation and are insufficient to support a section 1983 claim for relief.”

Wingo v. Tennessee Dep’t of Corr., 499 F. App’x 453, 455 (6th Cir. 2012) (per curiam) (citing

Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir. 1987)); see also Chilcott v. Erie Cnty. Domestic

Relations, 283 F. App’x 8, 11 (3rd Cir. 2008) (and Sixth, Fifth and Tenth Circuit cases cited

therein). Additionally, while prison officials should not use degrading or racist language when

interacting with inmates, the use of such language does not rise to the level of a constitutional

violation. See Hursey v. Anderson, No. 16-1146, 2017 WL 3528206, at *4 (6th Cir. Mar. 31,

2017). A prison official’s use of racial slurs and other insults, “although unprofessional and

reprehensible, does not rise to the level of constitutional magnitude” and is insufficient to

support a constitutional claim for relief. Jones Bey v. Johnson, 248 F. App’x 675, 677-78 (6th

Cir. 2007) (citing Torres v. Oakland County, 758 F.2d 147, 152 (6th Cir. 1985)); see also Ivey,

832 F.2d at 954. Cf. Johnson v. Unknown Dellatifa, 357 F.3d 539, 545-46 (6th Cir. 2004).

        Plaintiff’s allegation of discrimination also fails to state a claim upon which relief may be

granted. It appears that plaintiff bases his claim of sexual discrimination on the comments and

verbal harassment alleged in the complaint. However, as noted above, verbal harassment and

abusive language—no matter how reprehensible—is insufficient to state a claim for relief under



                                                   4
§ 1983. See, e.g., Vega v. Artus, 610 F. Supp.2d 185, 209 (N.D.N.Y. Mar. 26, 2009) (finding

that harassing comments based on perceived homosexuality were insufficient to state a claim of

discrimination under the Equal Protection Clause); Clinton v. Geovenetti, No. CV 08-4178, 2013

WL 5379487, at *5 (C.D. Cal. Sept. 20, 2013) (finding that the plaintiff failed to state a claim

under the Equal Protection Clause based on sexual orientation discrimination where “[t]he only

alleged discrimination by Defendant is verbal abuse and derogatory remarks concerning

homosexuals.”). Therefore, plaintiff’s claims of sexual discrimination should be dismissed. 1

         The complaint should also be dismissed as to defendant Warden Harris. Plaintiff claims

that Harris was aware of the issues detailed in the complaint, but failed to take corrective action.

Plaintiff’s claims rest on a theory of respondeat superior, which does not apply to § 1983 claims

and may not serve as a basis for liability. See Iqbal, 556 U.S. at 676; Monell v. Dep’t of Social

Servs., 436 U.S. 658 (1978); Hill v. Marshall, 962 F.2d 1209, 1213 (6th Cir. 1992). “[Section]

1983 liability of supervisory personnel must be based on more than the right to control

employees.” Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Section 1983 liability is

premised on active unconstitutional behavior and not a mere failure to act. Greene v. Barber,

310 F.3d 889, 899 (6th Cir. 2002); Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). The




1
  It is further noted that plaintiff is unable to maintain an action against for discrimination on behalf of other inmates.
Plaintiff claims Moody discriminates and/or retaliates against other inmates in the complaint. However, plaintiff
“lacks standing to assert the constitutional rights of other prisoners” and is not permitted as a pro se litigant to bring a
class action lawsuit concerning prison conditions. See Dodson v. Wilkinson, 304 F. App’x 434, 438 (6th Cir. 2008)
(and cases cited therein); see also White v. Kasich, No. 2:12-cv-1125, 2013 WL 941440, at *10 (S.D. Ohio Mar. 8,
2013) (Deavers, M.J.) (Report & Recommendation) (explaining that the reason pro se prisoners are generally
prohibited from bringing class actions is because they are unable to “adequately to represent the interests of the class”),
adopted, 2013 WL 1281887 (S.D. Ohio Mar. 27, 2013) (Smith, J.); Brown v. Collins, No. 2:07-cv-826, 2008 WL
818793, at *2 (S.D. Ohio Mar. 24, 2008) (Kemp, M.J.; Frost, J.) (citing Palasty v. Hawk, 15 F. App’x 197, 200 (6th
Cir. 2001)) (same); Marcum v. Jones, No. 1:06-cv-108, 2006 WL 543714, at *1 (S.D. Ohio Mar. 3, 2006) (Dlott, J.)
(and cases cited therein) (holding that the pro se inmate “may bring his own claims to federal court without counsel,
but not the claims of others”).

                                                             5
mere fact that defendant Harris is the warden is not enough to impose liability under section

1983. Therefore, plaintiff’s claims against this defendant should be dismissed.

       Accordingly, in sum, the complaint should be dismissed pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b)(1) because plaintiff has failed to state a claim upon which relief

may be granted.

                       IT IS THEREFORE RECOMMENDED THAT:

       1. The plaintiff’s complaint be DISMISSED with prejudice pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b)(1).

       2. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny plaintiff leave to appeal in forma pauperis. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).




                                                      s/ Stephanie K. Bowman
                                                     Stephanie K. Bowman
                                                     United States Magistrate Judge




                                                6
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JOSHUA DEXTER BYERS,                                  Case No. 1:19-cv-661
     Plaintiff,
                                                      Black, J.
       vs.                                            Bowman, M.J.

OHIO DEPARTMENT OF
REHABILITATION AND
CORRECTIONS, et al.,
     Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 7
